Citation Nr: 9919601	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied the 
veteran's petition to reopen his claim for service connection 
for a left ankle disorder.  His claim for service connection 
for disabilities of the shoulders was also denied and was 
appealed.

In November 1996, the Board, in pertinent part, reopened the 
claim for entitlement to service connection for a left ankle 
disorder.  The matters of entitlement to service connection 
for left ankle, left shoulder and residuals of a head injury 
were remanded to the RO for appropriate development.  

In May 1998, the veteran's claims of entitlement to service 
connection for left ankle and shoulder disabilities were 
denied by the Board.  The claim for entitlement to service 
connection for residuals of a head injury was remanded for 
further development.  


REMAND

A review of the record reveals that the veteran provided 
testimony at a Travel Board hearing in Newark, New Jersey in 
September 1996.  Unfortunately, the Board member who 
conducted that hearing is no longer employed by the Board.  
The veteran was contacted in June 1999 and afforded the right 
to another hearing by a different member of the Board.  He 
was told that he had 30 days from the date of the letter to 
indicate whether he desired an additional hearing.  The 
veteran responded and indicated that he wanted to attend 
another Travel Board hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action to 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to accord the appellant due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


